Appeals from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered August 13, 2013. The order granted the motion of defendant City of Syracuse for renewal of its summary judgment motion and, upon renewal, granted the motion for summary judgment and dismissed the amended complaint and all cross claims against the City of Syracuse.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Angona v City of Syracuse (118 AD3d 1318 [June 13, 2014]).
Present — Centra, J.E, Peradotto, Lindley and Whalen, JJ.